In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00124-CV

RICHARD ROGERS & RRK REAL                    §    On Appeal from the 48th District
ESTATE INVESTMENTS & HOLDINGS,                    Court
LLC, Appellants
                                             §    of Tarrant County (048-303257-18)
V.
                                             §    September 26, 2019
SOLEIL CHARTERED BANK, Appellee
                                             §    Opinion by Justice Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and that the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Soleil Chartered Bank shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel